Citation Nr: 0024919	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis, rated as 10 percent disabling prior to 
April 29, 1998.  

Evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis, rated as 30 percent disabling prior to 
May 6, 1998.  

Evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis, currently rated as 10 percent 
disabling.  

Evaluation of recurrent left ankle sprain, rated as 0 percent 
disabling prior to April 13, 1998.  

Evaluation of recurrent left ankle sprain, status post 
reconstruction, currently rated as 10 percent disabling.  

Evaluation of a left ankle scar, status post reconstruction, 
with history of wound breakdown, rated as 0 percent 
disabling.  

Evaluation of recurrent right ankle sprain, rated as 0 
percent disabling.  

Entitlement to a temporary total disability evaluation based 
on convalescence following hospitalization in August 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Jackson, Mississippi.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in April 1999 and a transcript 
thereof is on file.  



FINDINGS OF FACT

1.  Chronic vasomotor rhinitis with recurring episodes of 
sinusitis, was manifested by no more than three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting prior 
to April 29, 1998.  

2.  Chronic vasomotor rhinitis with recurring episodes of 
sinusitis was manifested by no more than polyps prior to May 
6, 1998.  

3.  Chronic vasomotor rhinitis with recurring episodes of 
sinusitis is currently manifested by no more than three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

4.  Recurrent left ankle sprain was manifested by pain on 
motion, fatigue, stiffness and weakness requiring a non-
weight bearing status and equating with as much as, but no 
more than, moderate limitation of motion, or a moderate foot 
injury prior to April 13, 1998.  

5.  Recurrent left ankle sprain, status post reconstruction, 
is currently manifested by no more than pain on motion, 
fatigue, stiffness and weakness that equates with no more 
than moderate limitation of motion.  

6.  A left ankle scar, status post reconstruction, with 
history of wound breakdown, is shown to be well-healed 
without objective pain, tenderness, or limited function with 
respect to the parts which it affects.  

7.  Recurrent right ankle sprain is manifested by no more 
than medically termed insignificant talar tilt and easy 
inversion, but without any pain, limited motion, or residuals 
of trauma.  

8.  The veteran is shown to have had to convalesce from 
incompletely healed surgical wounds from his service 
connected residuals of hemorrhoidectomy from August 3, the 
date of the hemorrhoidectomy, to October 1, 1998.  


CONCLUSIONS OF LAW

1.  A disability evaluation of more than 10 percent disabling 
for chronic vasomotor rhinitis with recurring episodes of 
sinusitis, prior to April 29, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6510 through 6514 
(1999).  

2.  A disability evaluation of more than 30 percent for 
chronic vasomotor rhinitis with recurring episodes of 
sinusitis prior to May 6, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 3.400, 4.1, 
4.2, 4.7, 4.10, Diagnostic Code 6522 (1999).  

3.  A disability evaluation of more than 10 percent for 
chronic vasomotor rhinitis with recurring episodes of 
sinusitis, currently, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510 through 6514 (1999).  

4.  A disability evaluation of 10 percent for recurrent left 
ankle sprain prior to April 13, 1998, from November 10, 1997, 
is warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5271, 5284 (1999).  

5.  A disability evaluation of more than 10 percent for 
recurrent left ankle sprain, status post reconstruction, 
currently, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5271, 5284.  

6.  A disability evaluation of more than 0 percent for a left 
ankle scar, status post reconstruction, with history of wound 
breakdown, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.25, 4.31, 
Diagnostic Codes 7803 through 7805 (1999).  

7.  A disability evaluation of more than 0 percent for 
recurrent right ankle sprain is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.2,  4.7, 4.10, 
4.31, Diagnostic Codes 5271, 5284.

8.  A temporary total disability evaluation based on 
convalescence following hospitalization from August 3, 1998, 
up to October 1, 1998, is warranted.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

The Board notes that the veteran has presented a well- 
grounded claim with respect to increased ratings for the 
service-connected rhinitis with sinusitis and bilateral ankle 
disabilities.  That is, he has presented claims that are 
plausible.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The Board is also satisfied that 
all appropriate development has been accomplished and that VA 
has no further duty to assist the veteran.  All relevant 
facts have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating codes.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

A claim remains in controversy where less than the maximum 
available benefits are awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993)

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  

In rating the disability, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Separate conditions that do not constitute "the same 
disability" or "same manifestation" under 38 C.F.R. § 4.14 
can be rated separately under 38 C.F.R. § 4.25, provided that 
the Diagnostic Codes involved do not specifically preclude 
the claimant being rated separately for the described 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of any 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The law provides, in part, that increased evaluations are 
effective as of the date of receipt of claim, or the date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later.  An exception to this rule is that the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was ascertainable up to one 
year prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined under 38 C.F.R. § 3.1(p) as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).  However, once service connection has been 
established for a disability, the date of VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as date of receipt of a claim for increase.  
38 C.F.R. § 3.157(a), (b)(1).  


Rhinitis and Sinusitis

By rating action in January 1997, service connection was 
granted for chronic vasomotor rhinitis with associated 
recurrent episodes of sinusitis effective from August 1996, 
the day following separation from active duty, and a 0 
percent rating was assigned.  The rating was increased to 10 
percent from November 1997.  A 30 percent disability 
evaluation was assigned from April 29, 1998.  A temporary 
total rating was assigned for hospital treatment, including 
surgery, from May 6 to July 1, 1998, when a 10 percent rating 
was assigned.  

Allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 6522 
(1999).  Allergic or vasomotor rhinitis with polyps warrants 
a 30 percent evaluation.  Id.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1995 & 1999).  

The Board notes that Diagnostic Codes 6523 and 6524 address 
bacterial rhinitis and granulomatous rhinitis respectively; 
however, no medical professional has entered such diagnoses, 
and thus the Board finds that such Diagnostic Codes are not 
applicable in evaluating the appellant's service-connected 
rhinitis.  See 38 C.F.R. Part 4, Diagnostic Codes 6523, 6524 
(1999).  

Sinusitis may be rated under Diagnostic Codes 6510 through 
6514.  A 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is warranted where sinusitis is detected by X-ray 
only.  A Note which follows these provisions indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514.  

The veteran's claim for an increased rating for chronic 
vasomotor rhinitis with associated recurring episodes of 
sinusitis was received on April 29, 1998.  Under 38 C.F.R. 
§ 3.400, he may qualify for a higher than 10 percent rating 
in effect when he submitted his claim if entitlement is shown 
within the year prior to the date of receipt of the claim.  

VA outpatient treatment records show, in November 1997, that 
the veteran had sinus congestion with yellowish brown 
drainage.  X-ray examination of the sinuses showed disease in 
both the right and the left maxillary sinuses with air fluid 
level in the right maxillary sinus consistent with acute 
sinusitis, mucosal thickening and possibly a fluid level in 
the left maxillary sinus and partial opacification in the 
left ethmoid sinus.  The findings were consistent with 
sinusitis.  Later in November 1997, he was seen for sinus 
problems characterized by a pressure feeling across the 
forehead and his nose stopped up.  That was the 3rd visit in 
3 weeks.  The nasal mucosa were congested without tenderness 
of the maxillary sinus and polyps.  Chronic/acute sinusitis 
was diagnosed.  In March 1998, he complained of sinus 
congestion.  He stated that he had chronic problems with 
sinusitis and rhinitis.  Maxillary sinus tenderness was 
elicited.  Sinusitis was diagnosed.  Later in March 1998, he 
was seen for complaints of wet nasal discharge, right frontal 
sinus pressure, minimal anterior nasal discharge, internal 
nasal congestion, and occasional fever.  He had been seen in 
an emergency room and given decongestants and steroids.  Mild 
erythema of the nasal mucosa was revealed.  There was0 no pus 
and polyps noted.  Chronic sinusitis was the impression.  

On April 29, 1998, a VA computerized tomogram revealed a 
large amount of mucoperiosteal mucosal thickening involving 
both maxillary sinuses, a good deal of opacification of the 
ethmoid air cells, several rounded polypoid-appearing 
structures projecting into the maxillary sinuses and ethmoid 
sinuses and in the nasal region.  The examiner suspected that 
there possibly were many polyps present in these areas, 
particularly in the ethmoid and nasal region.  Regions of the 
osteomeatal complexes were completely opacified.  There were 
lesser inflammatory changes seen involving the frontal 
sinuses.  The sphenoid sinuses were thought to be within 
normal limits.  No air-fluid levels were seen within the 
paranasal sinuses.  

VA outpatient treatment records dated in May 1998 show that 
the veteran's symptoms had been relieved by taking 
medication.  There was no nasal drainage.  Polyps of both 
maxillary ostia in the middle turbinate were revealed.  The 
findings on the computerized tomographic scan were noted.  In 
June 1998, large crusts were removed from the left nasal 
vault.  Also present were a dark clot and mucous.  The mucosa 
had a polypoid appearance.  The right nasal vault showed one 
small crust with normal mucosa.  The nose was cleaned.  

On a VA examination later in June 1998, the veteran gave a 
history of nose and sinus troubles going back to active 
service.  He complained of having suffered from nasal 
congestion, blockage and discomfort, which had progressively 
increased.  He had been found to have extensive nasal 
polyposis and sinusitis.  About a month previously, he had 
undergone extensive nasal polypectomy and sinus surgery.  He 
was recovering with continued difficulty breathing through 
his nose.  The physical examination revealed that the 
external nasal and paranasal sinus structures were all within 
normal limits.  No masses or other abnormalities were 
palpated.  The nasal cavity was diffusely hyperemic 
throughout all mucosal surfaces.  There was evidence of 
recent sinus surgery with incomplete healing within the 
middle meatus.  There was some mucoid drainage on each side.  
There were no lesions, and mucosal surface and anatomic 
functions were normal.  He had recently undergone significant 
sinus and nasal surgery for extensive polyposis and related 
sinusitis.  He showed postoperative changes consistent with 
the described surgery.  He showed evidence of inflammatory 
drainage in the nasal cavity.  He had chronic allergic 
vasomotor rhinitis with associated sinusitis.  

VA outpatient treatment records dated later in June 1998 show 
that the left ethmoids and maxillary ostia were patent.  The 
mid-turbinate was medialized.  Minimal purulent debris was 
shown.  The right nasal mucosa were healing well.  The 
maxillary ostia was patent.  There was scar formation between 
the inferior edge of the mid turbinate and the lateral wall.  

At the April 1999 hearing, the veteran testified that he 
suffered drainage and bleeding from sinusitis and rhinitis.  
In the mornings, he reportedly coughed up big chunks of 
blood.  In December 1998 he recalled having to go to an 
emergency room for a flare-up of sinusitis with drainage down 
his throat so that he developed pneumonia.  He had drainage 
and breathing problems every day.  His symptoms reportedly 
were constant and affected his abilities so that he could 
hardly talk.  He did not know if polyps had recurred.  He sat 
in a steam room every day to clear his sinuses.  

Prior to April 29, 1998, no polypoid formation was seen but 
there were at least three recurrences of sinusitis recorded 
in 1997.  Chronic sinusitis was manifested by congestion, 
purulent drainage, a feeling of pressure in the forehead 
region, tenderness, and erythema of the nasal mucosa.  
Nevertheless, no incapacitating episode of sinusitis or 
rhinitis with polyps was shown.  No more than six non-
incapacitating episodes of sinusitis with headaches, pain and 
purulent discharge or crusting were shown.  Accordingly, 
while the regulations allow a one year period prior to the 
receipt of the claim on April 29, 1998, for a potential 
increase in the rating, the medical evidence does not support 
such an increase.  The manifestations of sinusitis and 
rhinitis during that period of time were no more than 10 
percent disabling under the applicable criteria.  

Between April 29, 1998, and the sinus/rhinitis surgery 
admission date on May 6, 1998, the veteran's rhinitis was 
shown to be manifested by polypoid formation.  No particular 
increase in the symptoms of sinusitis were manifested during 
this period of about a week.  The increased rating of 30 
percent was based on the polyp manifestations, under 
Diagnostic Code 6522.  Constant sinusitis was not shown, nor 
was any advancement of rhinitis such as bacterial or 
granulomatous rhinitis.  Hence, a rating in excess of 30 
percent prior to May 6, 1998, is not warranted.  

The convalescent rating of 100 percent in effect from May 6, 
1998, to July 1, 1998, is not at issue.  Obviously, no higher 
rating during this period of time would be assignable.  

The current rating of 10 percent assigned since July 1, 1998, 
corresponds to either rhinitis with specified degrees of 
nasal obstruction (Code 6522) or sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  On the 
basis of postsurgical polypectomy findings, the polypoid 
formations have been excised for which the prior 30 percent 
rating was assigned.  No significant nasal obstruction, 
certainly any that would approach a degree of 50 percent on 
both sides or total on one side, is shown to be present.  
There is sinus tenderness, difficulty breathing, hyperemic 
nasal mucosa, some mucoid drainage, and minimal purulent 
debris shown, but the frequency and severity of sinusitis 
attacks are shown to equate with or approximate no more than 
the criteria for the current 10 percent rating.  There is no 
objective medical evidence supporting bleeding, coughing up 
blood, constant sinusitis or nasal obstruction to which the 
veteran testified that would qualify for a higher disability 
evaluation.  

Ankles

By rating action in January 1997, service connection was 
granted for recurrent ankle sprain, bilaterally, with each 
ankle rated as no percent disabling.  By rating action in 
April 1998, following left ankle surgery, a temporary total 
convalescent rating was assigned from April 13 to August 1, 
1998.  The left ankle disability was classified as recurrent 
left ankle sprain status post reconstruction.  The temporary 
total rating was later extended to November 1, 1998.  By 
rating action in December 1998, service connection was 
expanded to a left ankle scar, status post reconstruction 
with wound breakdown, rated as 0 percent disabling from 
November 1, 1998.  By rating action in August 1999, the 
disability evaluation was increased to 10 percent for 
recurrent left ankle sprain, status post reconstruction, from 
November 1, 1998.  

The hospital admission date of April 13, 1998, is considered 
the date of claim for increase.  The veteran's written claim 
for increase was received a few days later.  

On a VA examination in July 1997, no specific ankle 
complaints, findings or diagnoses were recorded.  The veteran 
reportedly moved with an unremarkable gait pattern.  He was 
able to heel and toe walk and squat slowly and rise again 
with some difficulty attributed to knee pain.  

VA outpatient treatment records show X-ray findings of the 
ankles (to rule out a fracture) on November 10, 1997, of mild 
hypertrophic change in both ankles and an unusual 
configuration of the distal tip of the lateral malleolus on 
the left that could have been an essentially nondisplaced 
fracture through the lateral malleolus.  Later in November 
1997, the veteran complained of left ankle pain and a 
comparison 
X-ray showed no recent fracture or dislocation.  There was a 
small bony density projecting below the tibiofibular joint 
with a well defined cortical margin that probably related to 
old trauma.  The appearance of the left ankle was essentially 
unchanged.  In December 1997, a recent left ankle injury was 
noted.  He was not weight-bearing and ambulated with 
crutches.  Crepitus on the dorsolateral aspect of the left 
talofibular joint with associated pain was revealed.  
Apprehension of the left ankle was positive.  There was 
laxity at the left anterior talofibular joint.  The calcaneo-
fibular joint was tight with stress at 10 degrees of 
dorsiflexion of the left ankle.  Lateral reconstruction with 
debridement of the anterior lateral gutter was recommended. 

The veteran was hospitalized by VA on April 13, 1998, for 
left ankle instability requiring surgery.  Following the 
surgery, it was noted that he had undergone reconstruction of 
the anterior fibular and calcaneo-fibular ligaments.  The 
left leg was placed in straight leg cast.  He reported 
minimal pain and was in weight bearing status.  The cast was 
removed.  Minimal swelling was noted.  There was a small 
superficial blister on the lateral calcaneus.  The apex of 
the surgical wound was blanched but not necrotic.  A new cast 
was applied.  In May 1998, the cast was removed.  Mild serous 
drainage at the apex and a macerated wound edge were

noted.  Swelling was decreased.  There were no erythema, 
warmth or frank purulence.  Two days later it was noted that 
the surgical incision was slow to heal.  In June 1998, a 
prolonged period of healing was anticipated and it was stated 
that he would have to be off work for 4 months.  Inferior 
wound breakdown was described with good granulation tissue in 
the bed of the wound.  The deep vascular area was debrided.  
A few days later, green debris and granulation tissue in the 
bed were shown.  In July 1998, he was wearing a brace to 
protect the left leg and ankle.  

On a VA examination in December 1998, the veteran complained 
of pain on the lateral side of the left ankle with swelling 
after a day's work and easy inversion of the right ankle.  
The physical examination showed that his gait was normal.  He 
showed a well-healed, long, "J"-shaped scar inferior and 
posterior to the lateral malleolus on the left.  Dorsiflexion 
of the left ankle was to 20 degrees.  Plantar flexion of the 
left ankle was to 45 degrees.  Inversion was to 10 degrees 
and eversion was to 5 degrees in the subtalar joint.  The 
anterior drawer test was negative.  No significant talar tilt 
was detected.  He had right ankle dorsiflexion to 20 degrees.  
Plantar flexion was to 45 degrees.  He had no swelling or 
effusion.  Inversion was to 30 degrees and eversion was to 10 
degrees in the subtalar joint.  The anterior drawer test was 
negative.  No significant talar tilt with varus or valgus 
stress was detected.  X-ray examination showed no evidence of 
fracture, dislocation, narrowing of the articular cartilage 
or osteophyte formation.  No significant amount of soft 
tissue swelling was seen.  A stress view was not obtained.  
On the comparison film in February 1998, there had been 15 
degrees of talar tilt of the left ankle and 11 degrees of 
talar tilt of the right ankle.  The impressions were status 
post surgical reconstruction of the lateral collateral 
ligament of the left ankle and multiple strains of the right 
ankle with no evidence of residual arthritic change.  The 
examiner stated that the physical examination revealed no 
significant talar tilt or anterior subluxation under stress.  
A varus stress film of the right ankle had revealed 11 
degrees of talar tilt, which was termed slightly more than 
normal.  

A VA outpatient clinical report in April 1999 reflected the 
veteran's complaints of pain at the incision site.  The 
physical examination revealed no tilt or other abnormality 
except for sural nerve paresthesia.  The surgical wound was 
termed healed.  A pain clinic appointment was scheduled for a 
left sural nerve block.  

During the April 1999 hearing, the veteran testified that his 
left ankle incisional scar was painful.  If he stood on his 
feet for a long time, his ankle swelled.  His shoe rubbing 
against the scar of the left ankle hurt.  His ankle swelled 
if he was on it for more than eight hours and this was 
relieved after he sat with the foot elevated for about an 
hour.  He stated that motion of the left ankle was limited.  
He experienced pain and stiffness of the left ankle every 
day.  The left ankle sometimes felt as if it were locking.  
He sometimes wrapped the ankle or soaked it when it swelled 
every two weeks.  His job involved long standing on concrete 
floors as a produce worker.  He testified that his right 
ankle needed surgery also.  His right foot everted when he 
walked.  He frequently lost his balance due to the right 
ankle eversion on walking.  He had last fallen due to this 
disability two weeks previously.  He lacked right ankle 
stability.  His left ankle scar was described as 18 to 21 
inches long, starting in the middle of his foot and going up 
his leg.  He stated that the scar was tender and irritated.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  Under Deluca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in addition 
to applying schedular criteria, may consider granting a 
higher rating in cases in which functional loss due to pain 
is demonstrated, and pain on use is not contemplated in the 
relevant rating criteria.  Painful motion must be supported 
by adequate pathology.  38 C.F.R. § 4.59 (1999).  

Looking to the criteria for rating ankle disabilities, there 
is no evidence of ankylosis ratable under Code 5270 or 5272, 
malunion ratable under Code 5273 or surgery residuals ratable 
under Code 5274.  38 C.F.R. § 4.71a (1999).

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  38 
C.F.R. Part 4, Code 5271 (1999).  The rating criteria do not 
provide a compensable rating for mild or slight limitation.  
38 C.F.R. § 4.31 (1999).  

Looking to the other aspects of the service-connected 
disability, the condition could be rated under Code 5284 for 
foot injuries.  Other foot injuries may be rated as 10 
percent disabling where moderate, 20 percent disabling where 
moderately severe and 30 percent disabling where severe.  38 
C.F.R. Part 4, Code 5284 (1999).  With actual loss of use of 
the foot, the disability will be rated as 40 percent 
disabling.  38 C.F.R. § 4.31 (1999).  Here again, the 
disability must approximate the moderate level to be 
compensable.  38 C.F.R. § 4.7 (1999).  A noncompensable 
rating must be assigned for slight or mild symptoms.  38 
C.F.R. § 4.31 (1999).

The standardized measurement of ankle dorsiflexion is from 0 
to 20 degrees.  The standardized measurement of ankle plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

The clinical evidence shows that the veteran was seen to rule 
out a fracture of the left ankle on November 10, 1997, and 
the subsequent X-ray findings were consistent with traumatic 
change.  He continued to have left ankle pain and, in 
December 1997, the eventual surgery on the left ankle was 
recommended because of a non-weight bearing status, crepitus, 
pain, laxity and joint tightness.  These findings represent a 
definite and medically confirmed increase in the left ankle 
disorder and, in the Board's view, approximate at least a 
moderate foot injury under Diagnostic Code 5284.  Hence, a 10 
percent rating should be assigned for the left ankle prior to 
April 13, 1998, effective November 10, 1997.  See 38 C.F.R. 
§ 3.400(o), supra.  

While a moderate foot injury was probably shown prior to 
April 13, 1998, with respect to the left ankle, criteria for 
a higher than 10 percent rating were not satisfied, such as 
marked limitation of motion or a moderately severe foot 
injury.  

Since a temporary total convalescent rating was assigned for 
the left ankle disability from April 13 to November 1, 1998, 
the disability evaluation during this period of time is not 
at issue.  

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether increased 
evaluations are warranted for the service-connected left 
ankle disability under the above-specified Diagnostic Codes, 
the Board will also analyze whether a compensable evaluation 
is warranted for the surgical scar that is a residual of the 
left ankle procedure in April 1998, under Diagnostic Codes 
7803, 7804, and 7805.  

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is "poorly 
nourished, with repeated ulceration," or if it is "tender and 
painful on objective demonstration."  

Since November 1, 1998, the left ankle wound from the surgery 
is shown to be healed.  The veteran has a normal gait and 
normal range of left ankle motion.  He does complain of left 
ankle pain that increases during the day as he is on his feet 
for a long time, and requires elevation of the left ankle 
after work each day.  No specific interference with his job 
performance is indicated.  The examination of his 
postsurgical scar shows that it is well healed.  While he has 
complained of pain and tenderness of this scar, such is not 
objectively indicated.  The left sural nerve symptoms do not 
correspond and are not otherwise shown to involve the left 
ankle surgical scar.  

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body which is affected.  The veteran has not alleged, and 
the medical evidence does not demonstrate, that any part of 
his body movement is limited by his left ankle surgical scar.  
Thus, there is no such residual which can be considered under 
Diagnostic Code 7805.  After consideration of the evidence, 
the Board finds that the criteria for separate 10 percent 
evaluations under Diagnostic Code 7803, 7804, and/or 7805 are 
not met.  

As far as the current left ankle disability is concerned, 
painful range of motion with fatigue and, probably, some 
weakness after a long day, and some stiffness according to 
the veteran's testimony, qualifies for moderate limitation of 
motion of the ankle, with full consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and Deluca.  However, 
more than moderate limitation of motion, even with pain, or 
any appreciable manifestation of left foot injury in 
connection with the left ankle problem are not shown to 
qualify for a higher than 10 percent left ankle disability 
rating.  

The right ankle has been essentially asymptomatic throughout 
this appeal period.  The left ankle has predominated in the 
veteran's complaints as well as in the medical findings and 
diagnoses.  There is a reported tendency of the right ankle 
to invert and there is an 11-degree talar tilt.  
Nevertheless, this talar tilt is medically described as not 
significant and minimally abnormal.  There is no anterior 
subluxation of the right ankle under stress.  No limitation 
of function of the right ankle is shown.  No swelling, 
effusion or limitation of motion is present.  The veteran's 
testimony as to right ankle instability causing falls has not 
been medically confirmed.  In the absence of objectively 
appreciated pain, limitation of motion or other significant 
dysfunction of the right ankle, more than a 0 percent 
disability rating is not assignable.  

Extraschedular Consideration

The Board finds that the schedular evaluations in this case 
are not inadequate. Higher evaluations are available for 
greater disability, as discussed above, but the required 
manifestations are not present in this case, except for the 
left ankle disability, as noted.  Moreover, there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any recent hospitalizations for 
his disabilities.  He also has not demonstrated that the 
sinus/rhinitis and/or ankle disabilities produce marked 
interference with employment.  The assigned compensable 
evaluations themselves reflect a degree of vocational 
impairment.  38 C.F.R. § 4.10.  In view of the foregoing, 
there is no basis for consideration of an extraschedular 
rating.  

Hemorrhoidectomy

On August 3, 1998, the veteran underwent a hemorrhoidectomy 
at a VA medical center that was associated with a week-long 
history of pain on defecation, sanitary problems with 
numerous skin tags around the anus, and internal hemorrhoids 
in the left anterior and right posterior and anterior 
regions.  The hemorrhoids were surgically excised.  

Under 38 C.F.R. § 4.30 (1999), a total disability rating will 
be assigned when it is established that treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  The rating is effective the date of hospital 
admission or outpatient treatment and continues for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  

Following the veteran's hemorrhoidectomy, it is clear that he 
had incompletely healed surgical wounds.  This would qualify 
for a month's convalescent rating under 38 C.F.R. § 4.30, to 
October 1, 1998, especially with respect to his testimony at 
his personal hearing in April 1999, which the Board finds to 
be entirely consistent with convalescence up to October 
1,1998.  He stated that it took about a month for the 
surgical wound to heal and for him to convalesce to the point 
where he could resume activities such as driving.  He felt 
that he would have been out of work for about a month, or 
more, to convalesce from the hemorrhoidectomy.  More than a 
month's convalescence (starting the first of the month 
following hospital admission) is not indicated on the basis 
of the unhealed residuals of hemorrhoidectomy, but at least a 
month's convalescence is supported, especially since the 
surgical procedure involved a number of hemorrhoidal lesions.  
The Board would note that this case is somewhat unusual in 
that temporary total convalescent ratings overlap at least to 
some extent for the service connected disabilities of 
rhinitis/sinusitis, the left ankle and hemorrhoids.  
Nevertheless, the applicable criteria apply for a favorable 
decision on his claimed convalescence from the August 1998 
hemorrhoidectomy.  


ORDER

An evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis in excess of 10 percent disabling prior 
to April 29, 1998, is denied.  

An evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis in excess of 30 percent disabling prior 
to May 6, 1998, is denied.  

An evaluation of chronic vasomotor rhinitis with recurring 
episodes of sinusitis is excess of 10 percent disabling, 
currently, is denied.  

An evaluation of 10 percent disabling for recurrent left 
ankle sprain prior to April 13, 1998, effective November 10, 
1997, is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  

An evaluation of recurrent left ankle sprain, status post 
reconstruction, in excess of 10 percent disabling, currently, 
is denied.  

An evaluation of a left ankle scar, status post 
reconstruction, with history of wound breakdown, in excess of 
0 percent disabling is denied.  

An evaluation of recurrent right ankle sprain, in excess of 0 
percent disabling is denied.  

A temporary total disability evaluation based on 
convalescence following hospitalization on August 3, 1998, up 
to October 1, 1998, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



